Citation Nr: 0419220	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-34 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than 
January 15, 2003, for service connection for traumatic 
arthritis of the right knee.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from September 1993 to 
September 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
traumatic arthritis of the right knee, and awarded a 10 
percent evaluation, effective January 15, 2003, the date of 
the claim.  The veteran appealed the date of the award for 
traumatic arthritis of the right knee, and the current appeal 
ensued.  

The veteran filed a notice of disagreement (NOD) in 
July 2003.  A statement of the case (SOC) was issued in 
November 2003.  A substantive appeal (VA Form 1-9) was 
received in November 2003.  

The veteran is not represented in this claim.  


FINDINGS OF FACT

1.  By rating decision of January 1998, the RO granted status 
post right knee ACL reconstruction with a noncompensable 
evaluation, effective September 7, 1997, the day following 
separation from service.  The veteran was notified in writing 
of the decision in February 1998.  He did not submit a notice 
of disagreement within one year of notice of the decision.

2.  The veteran filed a claim for an increased rating on 
January 15, 2003.  

3.  By rating action of March 2003, the veteran was granted 
service connection for traumatic arthritis of the right knee, 
effective January 15, 2003, the date of the claim.  



CONCLUSION OF LAW

An effective date earlier than January 15, 2003 for the grant 
of service connection for traumatic arthritis of the right 
knee is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400(b)(2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

With respect to VA's duty to notify, the March 2003 rating 
decision on appeal, and the statement of the case (SOC), 
adequately informed the appellant of the types of evidence 
needed to substantiate his claim.  The August 2003 VCAA 
notice and November 2003 SOC , explained the VCAA, and 
informed him of the elements needed to substantiate a claim 
for earlier effective date.  In accordance with the 
requirements of the VCAA, the SOC informed the appellant what 
evidence and information VA would be obtaining.  The SOC 
explained that VA would make reasonable efforts to help him 
get evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The SOC clearly told the appellant to send VA any 
relevant evidence in his possession.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), (Pelegrini 
I), the United States Court of Appeals for Veterans Claims 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  However, (Pelegrini I) has been 
withdrawn and replaced by Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II).  Pelegrini II 
likewise points out the requirement for VCAA notice prior to 
an unfavorable AOJ decision.  The veteran was sent a VCAA 
letter in January 2003, prior to the March 2003 rating 
action, such that the timing requirements set out in 
Pelegrini have been met.  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
him.  There is nothing further that can be done in this 
respect.

As discussed above, in this case, the RO substantially 
complied with VA's notification requirements and informed the 
appellant of the information and evidence needed to 
substantiate his claim.  The Board finds that VA has done 
everything reasonably possible to assist the appellant.  In 
the circumstances of this case, additional efforts to assist 
him in accordance with the VCAA would serve no useful 
purpose.  VA has satisfied its duties to inform and assist 
the appellant in this case.  

II.  Effective date

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2003).  These 
provide, in pertinent part, that an effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date of service 
connection will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. 
§ 3.400(b)(2) (2003).

In this case, the veteran filed a claim for entitlement to 
service connection for a torn anterior cruciate ligament in 
November 1997.  The claim was decided on the basis of the 
veteran's service medical records, which showed that he 
underwent right knee ACL reconstruction in March 1996, while 
in service.  The procedure was performed successfully without 
complications.  None of the x-rays in service showed 
arthritis of the knee.  Specifically, all of the x-rays 
associated with his right knee were negative.  After a period 
of convalescence, no further complaints or treatment were 
noted.  After service, he applied for service connection 
based upon his right knee ACL reconstruction.  Service 
connection was granted, effective the day after he was 
released from active service.  He was notified of that grant, 
the noncompensable evaluation, and the effective date.  He 
was informed in a February1998 letter, that if he thought the 
decision was wrong, he had the right to appeal.  He was 
provided a VA Form 4107, explaining his appellate rights.  He 
did not appeal within one year of the notification of the 
decision and the decision became final.  See 38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.302(a).  

Several years later, in January 2003, the veteran filed a 
claim for an increased rating for his right knee disability.  
He underwent a VA examination in February 2003.  During that 
examination, he underwent an x-ray of the right knee which 
showed minimal degenerative changes.  The RO continued the 
evaluation of noncompensable for the ACL reconstruction of 
the right knee.  However, service connection was granted for 
traumatic arthritis of the right knee effective 
January 15, 2003, and a 10 percent evaluation was assigned.  

The Board recognizes the veteran's contention that he should 
have been awarded this benefit in 1997.  He claims that his 
right knee has had arthritis since his knee was surgically 
repaired in service.  Unfortunately, the first x-ray evidence 
of arthritis was found during his February 2003 VA 
examination.  A review of his service medical records show 
that his right knee was x-rayed on several occasions, 
however, none of those x-rays revealed evidence of arthritis.  
The veteran claims that VA should have examined and x-rayed 
his right knee when he first applied for service connection 
after service.  Service medical records sufficiently showed 
that he had a service-connected disability of the right knee.  
If the veteran believed that he had arthritis at that time, 
he did not express disagreement with the rating of his right 
knee in 1998.  He had one year from the February 1998 
notification of service connection to disagree with findings 
related to that decision.  He did not appeal that decision 
and therefore, it became final.  The first x-ray evidence of 
arthritis was shown on VA examination of February 2003.  VA 
regulations allows for a separate evaluation for both 
instability and arthritis if present.  See VAOPGCPREC 23-97 
(July 24, 1997).  Those separate evaluations can only occur 
when first shown.  The earliest evidence of arthritis was in 
2003, and an effective date prior to January 15, 2003 is not 
warranted in the instant claim and the appeal is denied.   



ORDER

An effective date prior to January 15, 2003 for the award of 
service connection for traumatic arthritis of the right knee 
is denied.    



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



